  Case 4:21-cv-04073-LLP Document 30 Filed 06/14/21 Page 1 of 5 PageID #: 889




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH DAKOTA
                                      SOUTHERN DIVISION


COURTNEY RICHMOND and CHEF                                         4:21-CV-4073-LLP
COURTNEY'S HOMEMADE BBQ SAUCE,

                        Plaintiffs,                       MEMORDANDUM OPINION AND
        vs.                                             ORDER GRANTING DEFENDANTS'
                                                                MOTION TO DISMISS
NOLAN WIESE; BACKYARD SPECIALTY
FOODS; MARK FONDER; and THE BARREL
HOUSE,

                        Defendants.



       On May 18, 2021, Defendants filed a Joint Motion to Dismiss Plaintiffs' Complaint Jury
Demand on the basis ofres judicata and a Motion to Seal certain documents attached to Plaintiffs'
Complaint because they were subject to a protective order in place in a case in the Minnehaha
County circuit court,49 CIV. 20-000651. (Docs. 13,14). The Court granted Defendants' Motion
to Seal. (Doc. 23).

       Plaintiffs oppose Defendants' Motion to Dismiss.(Doc. 22). Plaintiffs have also filed a
motion to Deny Defendants Joint Motion to seal Exhibits and ask the court to reverse its order
granting Plaintiffs motion seal. (Doc. 25). Plaintiffs have filed a Motion to hold Mark Fonder in
Contempt of Court. (Doc. 26). Plaintiffs have also filed 2 exhibits to their complaint. (Docs. 27,
28). One exhibit is a cease and desist letter sent by Plaintiff to a business in Sioux Falls, South
Dakota. (Doc. 27). Another exhibit contains copies of Plaintiffs' culinary degrees. (Doc. 28).

       For the following reasons. Defendants' Joint Motion to Dismiss is granted and Plaintiffs'
claims are dismissed with prejudice.

                                       LEGAL STANDARD


       To survive a motion to dismiss, "a complaint must contain sufficient factual matter,
accepted as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556
U.S.662,678(2009)(quoting BellAtl. Corp. v. Twombly,550 U.S. 544,570(2007)). When ruling
  Case 4:21-cv-04073-LLP Document 30 Filed 06/14/21 Page 2 of 5 PageID #: 890




on a Rule 12(b)(6) motion to dismiss, the Court must accept as true all ofthe factual allegations in
the complaint, though it need not accept the legal conclusions. Iqbal, 556 U.S. at 678.

        The Eighth Circuit has found that although res judicata is an affirmative defense, it can be
the basis for a motion to dismiss under Rule 12(b)(6)if the defense "is apparent on the face ofthe
complaint." C.H. Robinson Worldwide, Inc. v. Lobrano, 695 F.3d 758, 764 (8th Cir. 2012)
(citation omitted). In this context,"the phrase face ofthe complaint... include[s] public records
and materials embraced by the complaint, and material[s] attached to the complaint." Id. (internal
quotations and citation omitted). Applying this rule, district courts within the Eighth Circuit have
routinely considered prior state court judgments in evaluating motions to dismiss based on res
judicata, without converting those motions to summary judgment motions.^ Noyes v. Fed. Nat'I
Mortgage Ass., Civ. No. 20-1005, 2021 WL 1060107, at *2 (E.D. Mo. Mar. 18, 2021)(citing
MacCormack V. Adel Wiggins Grp., Civ. No. 16-414, 2017 WL 914262, at *2(E.D. Mo. Mar. 8,
2017)(rejecting the plaintiffs' argument that a summary judgment motion was required to assert
a res judicata argument, and considering state court records in evaluating the defendant's motion
to dismiss based on res judicata)); Carter v. Clark, Civ. No. 14-0098, 2015 WL 505743, at *4(D.
Minn. Feb. 6, 2015)(considering records from prior state court case in evaluating a motion to
dismiss based on res judicata), aff'd, 622 F.App'x 607(8th Cir. 2015); Vargo v. City ofSt. Louis,
Civ. No. 15-0520, 2015 WL 4207112, at *2(E.D. Mo. Jul. 10, 2015)(same)).

                                                 DISCUSSION


        Defendants have moved to dismiss Plaintiffs' Complaint Jury Demand on the hasis of res
judicata because two state court actions have already dismissed these same allegations with
prejudice.^ On March 4, 2020, Plaintiffs Courtney Richmond and Chef Courtney's Homemade
BBQ Sauce filed a complaint in Minnehaha County Circuit Court against Nolan Weise and
Backyard Specialty Foods, Civ. No.20-0651. (Doc. 16-12). In their complaint. Plaintiffs alleged
that the defendants were selling barbeque sauce using a proprietary recipe passed down from Mr.



^ The Court also notes that Plaintiffs in the present case reference in their Complaint their cases in Lincoln County
and Minnehaha County. (Doc. 1).
2 Over the last four years, Plaintiffs have alleged that Backyard Specialty Foods has conspired with various South
Dakota entities to steaf Plaintiffs' barbeque sauce recipe and disclose it to third parties. (Docs. 16-1-16-18). In
addition to the present litigation. Plaintiffs currently have pending three trial court motions and an appeal with the
South Dakota Supreme Court- all related to plaintiffs' barbeque sauce conspiracy claims. (Doc. 15).
  Case 4:21-cv-04073-LLP Document 30 Filed 06/14/21 Page 3 of 5 PageID #: 891




Richmond's mother and were in violation ofthe nondisclosure agreement entered into between the
parties. (Doc. 16-12). Defendants in that action filed a motion for summary judgment. (Doc. 16-
13). After hearing oral argument on the motion, the circuit court found that there were no factual
questions for the jury to resolve regarding the alleged breach ofthe nondisclosure agreement and
issued an order granting the defendant's motion for summaryjudgment,and ajudgment dismissing
the claims with prejudice. (Docs. 16-13; 16-14).

        On February 9,2021,Plaintiffs Courtney Richmond and ChefCourtney's Homemade BBQ
Sauce filed a complaint against Nolan Wiese, Backyard Specialty Foods, Carrie A. Miller, Woods
& Fuller, and Barrell House alleging that the defendants violated the South Dakota Trade Secrets
Act, SDCL 37-29-1 through 37-29-11 by appropriating the plaintiffs' proprietary barheque sauce
recipe with knowledge that that the recipe was acquired by improper means. Civ. No. 21-0349.
(Doc. 16-16). The defendants filed a motion to dismiss, although it is unclear from the record on
file with this Court, on what legal bases the defendants sought dismissal. The circuit court held a
hearing on a date that had been selected by Plaintiffs, but Plaintiffs did not appear at the hearing.
(Doc. 16-17). The court heard argument from counsel and based on arguments and the pleadings
on file, the court granted the defendants' motion to dismiss and dismissed Plaintiffs' claim "on the
merits, with prejudice." (Doc. 16-17).

         Under res judicata, "a final judgment on the merits of an action precludes the parties or
their privies from relitigating issues that were or could have been raised in that action." Allen v.
McCurry,449 U.S. 90, 94(1980). To establish that a claim is barred by res judicata a party must
show: "(1) the first suit resulted in a final judgment on the merits;(2) the first suit was based on
proper jurisdiction^;(3)both suits involve the same parties(or those in privity with them); and(4)
both suits are based upon the same claims or causes of action." Yankton Sioux Tribe v. U.S. Dept.
ofHealth & Human Services, 533 F.3d 634, 639 (8th Cir. 2008). "Parties are bound, however,
'not only as to every matter which was offered and received to sustain or defeat the claim or

^ Plaintiffs oppose Defendants' motion to dismiss, contending that his case has yet to be reviewed by the South
Dakota Supreme Court. Piaintiffs contends that:
         The defendants are trying to get the plaintiffs case dismissed by providing the court with the
         supreme court dismissal because the supreme court has dismissed the piaintiffs case because of
         the Minnehaha court not giving the supreme court the correct information so that the case will be
         seen at the Supreme Court and the plaintiffs case will be dismissed here.
(Doc. 22 at 1). A case need to be reviewed by a court on appeal in order for res judicata to apply.
  Case 4:21-cv-04073-LLP Document 30 Filed 06/14/21 Page 4 of 5 PageID #: 892



demand, but as to any other admissible matter which might have been offered for that purpose.'"
Id. at 640 (quoting Comm'r v. Cunnen, 33 U.S. 591, 597 (1948)); see also Costner v. URS
Consultants, Inc., 153 F.3d 667, 673 (8th Cir. 1998)("[WJhether a second lawsuit is precluded
turns on whether its claims arise out ofthe 'same nucleus of operative facts as the prior claim.'").

       After carefully considering the above-mentioned factors, the parties' briefs, and the state
court orders and judgments dismissing with prejudice claims based on Defendants' alleged breach
of the nondisclosure agreement and misappropriation of Plaintiffs' barbeque recipe, the Court
concludes that Plaintiffs' claims in the present case are barred by res judicata. In the present case.
Plaintiffs allege that the defendants have breached the nondisclosure agreement and
misappropriated Plaintiffs' barbeque recipe in violation ofthe South Dakota Unified Trade Secret
Act, SDCL 37-29-1 through 37-29-11 and in violation of Mr. Richmond's rights under the
Fourteenth Amendment to the United States Constitution. (Doc. 1). As to factors 3 and 4, the
Court finds that the claims in this case are based on the same nucleus ofoperative facts(the alleged
misappropriation of Plaintiffs harbeque recipe) and involve the same parties. Noland Wiese and
Backyard Specialty Foods were named defendants in both state court actions mentioned above.
Barrelhouse was a named defendant in the second state court action. Civ. No. 21-0349. Although
the Mark Fonder was not a named defendant in either state court action, the Court finds that he
was "adequately represented by someone with the same interests who [wa]s a party" to the prior
suit. See Richards v. Jefferson Cty., Ala., 517 U.S. 793, 798 (1996)(citation omitted). In the
present Complaint, the allegations asserted by Plaintiffs are against Mr. Fonder in his capacity as
a representative of Barrelhouse, not in his individual capacity. As to factor 2,the Court finds that
the state court had jurisdiction over Plaintiffs' breach of contract and deceptive trade practices
claims arising under South Dakota law. Finally, as to factor 1, the Coint finds that in both state
court cases, the Court dismissed Plaintiffs' claims on the merits, with prejudice. The Defendants
have therefore met their burden of proving that Plaintiffs' claims are barred by res judicata.

        Accordingly, it is hereby ORDERED that:

    1. Defendants' Motion to Dismiss (Doc. 14) is GRANTED and Plaintiffs' claims are
        DISMISSED WITH PREJUDICE;

    2. Plaintiffs' motion to deny Defendants' motion to dismiss(Doe. 22)is DENIED;
 Case 4:21-cv-04073-LLP Document 30 Filed 06/14/21 Page 5 of 5 PageID #: 893




  3. Plaintiffs motion to reverse the Court's order granting Plaintiffs motion to seal(Doc. 25)
     is DENIED as moot; and

  4. Plaintiffs motion to hold Mark Fonder in contempt(Doc. 26)is DENIED as moot.
                  .rv
     Dated this     "day of June,2021.

                                          BY THE COURT:




                                         ^^.awrence L. Piersol
ATTEST:                                   United States District Judge
MATTHEW W.THEL
